Citation Nr: 0104564	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  96-29 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a laceration scar 
above the left eye.

2.  Entitlement to service connection for traumatic arthritis 
of the low back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision.  Other 
issues were also appealed, but were either withdrawn from 
appeal by the veteran, granted by the RO, or addressed in the 
Board's July 1999 decision.  (See the Board's July 1999 
decision for a detailed explanation of the appellate status 
of this case, and denial of a claim of service connection for 
defective hearing.)  In short, the only remaining issues on 
appeal are the two listed on the title page of this decision.  

The Board also notes that the veteran has argued that service 
connection should be granted for variously diagnosed problems 
with the left eye due to in-service trauma, especially loss 
of visual acuity.  Although the Board addressed this question 
in its 1999 remand, it does not now appear that the issue on 
appeal extends beyond the question of whether service 
connection should be granted for an above-the-eye laceration 
scar.  The Board comes to this conclusion because of the 
procedural posture of the case.  Originally, service 
connection for a left eye injury and left face injury was 
denied in May 1983.  This denial was confirmed by the RO in 
September 1988 and the veteran did not appeal either 
decision.  It was not until May 1996 that the question of 
service connection for a laceration above the eye was 
specifically addressed.  Consequently, because the laceration 
itself was not addressed in the prior denials, it does not 
appear that the RO found it necessary to address the question 
of whether new and material evidence had been submitted 
sufficient to reopen the 1983 and 1988 denials.  38 U.S.C.A. 
§ 5108 (West 1991) (a previously denied claim will not be 
reviewed without the presentation of new and material 
evidence).  Only the question of service connection for the 
laceration was thereafter developed for appellate review by 
the Board.

Since the question developed for the Board's review is 
limited to the above-the-eye laceration, and because the RO's 
analysis of the current appeal has not included the question 
of whether new and material evidence has been submitted 
sufficient to reopen the question of service connection for 
disability of the eye itself, the decision below is limited 
to the question of service connection for the laceration 
scar.  Nevertheless, because of the veteran's arguments 
regarding loss of visual acuity, a matter specifically 
addressed in the 1983 denial, this issue (whether new and 
material evidence has been presented) is referred to the RO 
for adjudicatory action.

(Consideration of the claim of entitlement to service 
connection for arthritis of the low back is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDING OF FACT

The veteran has a left eyebrow and eyelid scar that is the 
result of an in-service laceration.


CONCLUSION OF LAW

The veteran has a left eyebrow and eyelid scar that is the 
result of injury incurred during active military service.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.303 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a) (2000).  

In the veteran's case, a service department message indicates 
that he was wounded in action in November 1968.  It was 
specifically reported that the vessel on which he rode struck 
a mine during a routine cargo shuttle and the veteran 
sustained a laceration above the left eye, among other 
things.  The veteran also submitted a lay statement from an 
individual who reported serving with the veteran in the 
Republic of Vietnam.  The statement recounts that the 
veteran's boat was sunk by an enemy mine in November 1968.  
It was noted that the veteran was sent to an Army hospital, 
and that he had his head and eyes bandaged when he returned.

Post-service treatment records reflect that the veteran 
reported a history of injury above the left eye in service.  
When examined by VA in January 2000, it was noted that the 
veteran had a one and a half inch scar of the left upper brow 
which extended to the left upper lid.  Given the notation of 
a laceration in the November 1968 message, and the veteran's 
credible recitation of events which has been supported by lay 
statements regarding the in-service injury, the Board finds 
that it is likely that the currently shown left eyebrow and 
upper lid scarring is the result of an in-service laceration.  
Consequently, service connection is warranted for a left 
eyebrow and eyelid scar.

Although the RO indicated in an August 2000 supplemental 
statement of the case that service connection had been 
previously granted for the left eyebrow and upper lid scar, 
this does not appear to have been the case.  Service 
connection for a scar above the right eye was previously 
granted, but until now it does not appear that service 
connection has been granted for a scar above the left eye.  
Even an October 2000 rating decision shows that this was the 
case.  


ORDER

Service connection for a left eyebrow and eyelid scar is 
granted.



REMAND

As for the low back claim, the Board notes that the RO 
determined that the appellant's claim for service connection 
for traumatic arthritis was not well grounded.  However, 
during the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Although the veteran was examined following the Board's 1999 
remand, it does not appear that any examiner provided a 
medical nexus opinion of the type required to either 
substantiate or disprove the veteran's claim.  The Board 
finds that such opinion evidence is necessary to comply with 
the requirements of the Veterans Claims Assistance Act of 
2000, especially in light of the in-service reference to a 
low back strain following a November 1968 accident.  
Accordingly, in order to ensure due process in this case and 
in an effort to assist the appellant in the development of 
his claim, this case is REMANDED for the following actions:

1. The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for the claimed low 
back disability.  The RO should make 
arrangements to obtain all medical 
reports, not currently of record, from 
all the sources reported by the 
appellant.  If private medical treatment 
is reported and those records are not 
obtained, the appellant and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  Efforts to obtain any records 
that are not already on file should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2. Upon completion of the above, the RO 
should review the entire file and 
undertake any development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, including the 
notice provisions contained therein.  
A medical opinion should be sought to 
ascertain whether arthritis of the low 
back is attributable to military 
service.  Specifically, an opinion 
should be provided as to the medical 
probability that arthritis of the low 
back is attributable to the veteran's 
military service, including any event 
coincident therewith such as the low 
back strain noted in the November 1968 
message.  If no disability is found, 
or no link to military service is 
found, such findings and conclusions 
should be affirmatively stated.

3. The RO should review the claims folder 
and ensure that all of the requested 
development actions have been 
completed in full.  Specific attention 
is directed to the requested medical 
report to ensure that it complies with 
the directives of this remand.  If the 
report is deficient in any manner, it 
must be returned to the medical 
practitioner for corrective action.  
38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet.App. 268 
(1998).

4. Thereafter, the RO should re-
adjudicate the claim addressed in this 
remand.  The RO must consider all the 
evidence of record, including that 
obtained as a result of this remand.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the benefit sought remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review, if in order.  
The appellant need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



